               Case 2:18-cv-03031-JAT Document 150 Filed 05/16/19 Page 1 of 2




     Larissa Zagorsky-Beaudoin
 1
     P.O. Box 36363
 2   Phoenix, AZ 85067
 3   602-554-8377
     lzb1946@gmail.com
 4   Plaintiff, In Pro Se
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ARIZONA
 7

 8
     Larissa Zagorsky-Beaudoin, legal or beneficial owner   ) Civil Action No: CV-18-03031-PHX-JAT
 9   of deceased David A. Beaudoin’s Estate, and his 1/3     )
     exclusive copyright ownership interest in “All Night    ) PLAINTIFF’S OPPOSITION TO PANDORA
10   Long” musical work;                                     ) OVER-DUE REPLY (DOC. 146), AND
                                                             ) FAILURE TO COMPLY WITH REQUIRED
11                        Plaintiff,                         ) CERTIFICATES BEFORE FILING MTD
                                                             ) ( DOCS. 102 & 146) REQUIRING DOCS TO
12   v.                                                      ) BE STRICKEN AND NOT CONSIDERED;
                                                             ) AND REQUEST FOR SANCTIONS
13
     Warner Music Group Inc., a Delaware corp.; Rhino        ) AGAINST COUNSEL FOR OATH
14   Entertainment Company, a Delaware corp.; Music          ) VIOLATIONS UPON ADMISSIONS TO
     Reports, Inc., a Delaware corp.; W.B. Colitre, V.P.     ) THE BAR OF THIS COURT
15   and General Counsel for Music Reports, Inc.; Amazon. )
     com, Inc., a Delaware corp.; Apple Inc. (iTUNES), a )
16   California corp.; Myspace Music LLC, a Delaware corp.;)
     Pam Lueneburg aka Pam Barnes, Rhino Ent. Co. V.P. )
17   Pub. Admin.; Brian Oppenheimer, Project Supervisor )
     for Music Reports, Inc.; Atlantic Recording Corporation,)
18
     a Delaware corp.; John Cosenza, V.P. Royalty and         )
19   Income Tracking for WMG; Emusic.com Inc., a              )
     Delaware corp.; Pandora Media, Inc., a Delaware corp; )
20   Microsoft Corporation, a Delaware corp. with companies)
     Zune and Xbox Music; Kris Ahrend, Rhino Ent. Co. Sr. )
21   V.P. Bus. and Legal Affairs; Ebay Inc., a Delaware corp.;)
                                                               )
22   __________________Defendants, __________________)
23
            Plaintiff hereby opposes Co-Defendant, Pandora Media Inc.(aka LLC) (“Pandora”) overdue reply
24
     (Doc. 146 filed 5/13/19) to Plaintiff’s opposition responsive memorandum (Doc. 132 filed 4/26/19). First,
25
     in violation of LRCiv 7.2, Pandora “shall have seven (7) days after service of the responsive memoran-
26
     dum to file a reply memorandum,” . . . which it failed to meet. Second, Plaintiff moves the Court for
27
     Pandora’s motions to dismiss Complaint (Docs. 102 & 146) to be stricken, and not considered due to
28

                                                Page 1 of 2
               Case 2:18-cv-03031-JAT Document 150 Filed 05/16/19 Page 2 of 2



     violation of required certificates notifying Plaintiff before filing motions to dismiss (LRCiv. 12(b)(c)).
 1

 2
     Third, Plaintiff moves this Court for sanctions against Counsel, Sean P. Healy, and Brian J. Hembd, for

 3   oath violations upon admission to the bar of this Court, without just cause, on the Court’s own iniative

 4   (LRCiv 83.1(a)(f)(1)(A)(2)).

 5          Plaintiff also respectfully requests the Court grant Doc. 132 in its entirety titled as follows:
 6           “OPPOSITION TO CO-DEFENDANT, PANDORA’S JOINDER MOTION TO DISMISS,
 7
             AND BY COURT’S INHERENT POWER ORDER INJUNCTIVE RELIEF RE “ALL
             NIGHT LONG”; SANCTIONS FOR FRAUD UPON THE COURT VITIATING ENTIRE
 8           PROCEEDING; STATUTORY DAMAGES FOR “WILLFUL” CRIMINAL INFRINGE-
             MENTS; FOR RICO RACKETEERING; EXEMPLARY AND/OR PUNITIVE DAMAGES
 9           TO DETER SUCH CONDUCT; AND REFER COUNSEL TO STATE BAR FOR ‘WILLFUL’
             VIOLATION OFABA RULE 4.1 CAUSE FOR DISBARMENT/SUSPENSION.”
10
             The Supreme Court declared: . . . “A court of the United States, sitting as a court of law,
11           has an equitable power over its own process to prevent abuse, oppression, and injustice,
             . . . Gumbel v. Pitkin, 124 U.S. 131(1888).
12

13   Dated: May 16, 2019                                                Respectfully Submitted,

14                                                                       /s/ Larissa Zagorsky-Beaudoin
                                                                         Larissa Zagorsky-Beaudoin
15                                                                       P.O. Box 36363
                                                                         Phoenix, AZ 85067
16                                                                       602-554-8377
                                                                         lzb1946@gmail.com
17
                                            CERTIFICATE OF SERVICE
18
         The undersigned hereby certifies that on May 16, 2019, the foregoing Plaintiff’s “OPPOSITION TO
19
     PANDORA OVER-DUE REPLY (DOC. 146), AND FAILURE TO COMPLY WITH REQUIRED CERTIFI-
20   CATES BEFORE FILING MTD (DOCS. 102 & 146) REQUIRING DOCS TO BE STRICKEN AND NOT
     CONSIDERED; AND REQUEST FOR SANCTIONS AGAINST COUNSEL FOR OATH VIOLATIONS UPON
21   ADMISSIONS TO THE BAR OF THIS COURT (LRCiv 83.1)” was electronically transmitted to the Clerk of
22   the Court using the CM/ECF system, who will send notification of such filing and transmittal of a Notice
     of Electronic Filing to all CM/ECF registrants.
23
     /s/ Larissa Zagorsky-Beaudoin
24

25

26

27

28

                                                  Page 2 of 2
